MEMORANDUM **
John Jenkins appeals pro se the Tax Court’s order denying his motion to vacate the Tax Court’s dismissal for failure to prosecute his petition for redetermination of income tax deficiencies asserted against him by the Commissioner of Internal Revenue for tax year 2002. We have jurisdiction under 26 U.S.C. § 7482. We review for abuse of discretion the Tax Court’s dismissal for failure to prosecute, Noli v. Commissioner, 860 F.2d 1521, 1527 (9th Cir.1988), and denial of a motion to vacate, Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991). We affirm.
The Tax Court did not abuse its discretion in dismissing Jenkins’ ease due to failure to prosecute after the Tax Court warned him that if he failed to appear for trial, the petition might be dismissed. See Tax Ct. R. 123(b); Noli, 860 F.2d at 1527. The Tax Court also did not abuse its discretion in denying Jenkins’ motion to vacate the dismissal of the petition. See Thomas, 945 F.2d at 1123 (court did not err in denying motion to vacate where movant presented no arguments which the court had not already considered).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.